Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian N. Schaefer on Monday, March 14, 2022.

The application has been amended as follows:

Claim 1.  A flying pest trap comprising an attraction section, an immobilisation section, a body section adapted to retain the attraction section and the immobilisation section, and a power section disposed in the body section adapted to provide power to the attraction section, wherein the attraction section includes a plurality of LED light sources carried on a printed circuit board located behind the immobilisation section,
wherein the light sources are located behind openings in the immobilisation section,
wherein the light sources are UV light sources,

wherein the light sources are arranged in an evenly spread pattern behind the glueboard, and the openings cut into the glueboard allow light-emitting parts of the light sources to emit light therethrough and thereby allow UV irradiance to get to a front face of the glue board,
wherein each opening of the openings cut into the glueboard is associated with a single LED light source of the plurality of LED light sources,
wherein the body section comprises a receiving portion, the printed circuit board being slidably attachable along the receiving portion to connect to the power section disposed in the body section
wherein the immobilisation section includes a carrier including rails that receive the glueboard, and
wherein rails of the receiving portion of the body section slidably receive the printed circuit board and the carrier.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a flying pest trap comprising wherein the immobilisation section includes a carrier including rails that receive the glueboard, and wherein rails of the receiving portion of the body section slidably receive the printed circuit board and the carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA